Per Curiam.

The provision of section 192 of the Civil Court Act [now § 2203] that the jurisdiction of the Civil Court, as to causes transferred from abolished courts, shall be ‘ ‘ contracted to that of the abolished court so as to prevent this court from giving relief * * * in such amount as could not be given by the abolished court ’ ’ is clear and unambiguous. The granting of plaintiff’s motion to increase the damages beyond the amount which the City Court could have given was a violation of section 192.
That portion of the order granting plaintiff’s motion to increase the amount demanded in the complaint should be reversed, with $10 costs, otherwise, affirmed.
Concur —G-old, J. P., ILecht and Tilzer, JJ.
Order granting motion to increase the amount demanded in the complaint reversed, otherwise affirmed.